 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Those of the employers whose businesses are describedin sectionI of thisreport and who are therein referred to as Forest City, Cleveland, Central, Ohio,Kraft, Pierre, Beverages, Vernor, Birely, Canada, and Coca-Cola, are employersengaged in commerce within the meaning ofthe Act.2.Commission House Drivers, Helpers, and Employees Local No. 400, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, AFL-CIO (herein called the Teamsters), Retail Food Clerks Local No.880, Retail Clerks International Association, AFL-CIO (herein called the Clerks),and Amalgamated Meat Cutters & Butcher Workmen of North America, Local No.427,AFL-CIO (herein called the Meat Cutters) are labor organizations withinthe meaning of Section2 (5) of the Act.3.By inducing and encouraging employees of Forest City to engage in a con-certed refusal in the course of their employment to perform services,an object ofsuch concerted refusal being to force and require their employer to cease doingbusinesswith Euclid Foods, Incorporated, Respondents Teamsters and MichaelRini and William Sauerheimer(as its agents)and also Respondents Clerks andMeat Cutters and Norman Rogers and Frank Cimino(as their agents),engagedin unfair labor practices within the meaning of Section 8 (b) (4) (A) of the Act.4.By inducing and encouraging employees of Ohio, Kraft,and Pierre to engagein a concerted refusal in the course of their employment to perform services, anobject of such concerted refusal being to force and require their respective em-ployers to cease doing business with Euclid Foods, Incorporated,RespondentsClerks and Meat Cutters engaged in unfair labor practices within the meaning ofSection 8(b) (4) (A) of the Act.5.By inducing and encouraging employees of Cleveland, Central, Vernor, Bev-erages,Coca-Cola, Birely, and Canada to engage in a concerted refusal in thecourse of their employment to perform services, an object of such concerted refusalbeing to force and require their respective employers to cease doing business withEuclid Foods, Incorporated, Respondents Clerks and Meat Cutters and FrankCimino(as their agent)engaged in unfair labor practices within the meaning ofSection 8(b) (4) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaningof the Act.[Recommendations omitted from publication.]Chock Full O'NutsandUnited Bakery,Confectionery,Cannery,Packing and Food Service Workers Union of New Jersey, Local262,RWDSU, AFL-CIO,Petitioner.Case No. 2-RC-8684.June 13,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Aaron Weissman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer owns and operates a coffee plant in Brooklyn,New York, a commissary and bakery in Harrison, New Jersey, and 26118 NLRB No. 21. CHOCK FULL O'NUTS157restaurants in New York and New Jersey.During the year endedJuly 31, 1956,the commissary,which processes food exclusively forthe restaurants,received shipments totaling$1,370,365.Of thisamount, $1,275,460 represented shipments from out of State.Duringthe same fiscalyear, grosssales of the restaurants amounted to$7,816,-633 and the sales of coffee processed at the Brooklyn plant totaled$11,275,393,60 percent of which was shipped out of State.The Employer contends that its principal business is the operationof its multistate restaurant chain and that, as the revenue from thispart of its operations does not meet the $10,000,000 gross revenue re-quirement for such enterprises as laid down inBickford's Inc.,'theBoard should not assert jurisdiction.We find no merit in this con-tention and note that the Board has reconsidered and revised its stand-ard so tha the $10,000,000 gross revenue test is no longer applicable'Although theEmployer's restaurant chain is a retail operation, theEmployer's coffee operation,which is sizable,is nonretail.In dealingwith such combination enterprises, the Board applies its nonretailstandard and, under the recently revised standard, the Board willassert jurisdiction over such enterpriseshaving 1 ormore establish-ments where,apart from the indirect inflow and outflow standards, thetotal direct inflow is $500,000 or more,the total direct outflow is$50,000 or more.'Accordingly, we shall assert jurisdiction over theEmployer herein.2.The Employer refused to stipulate that the Petitioner is a labororganization.We are satisfied that it is a labor organization within themeaning of the Act. This labor organization claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer,within the meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Harrison, New Jersey, plant.The Employer contends that the single-plant unit sought by the Peti-tioner is inappropriate and should include the restaurant employees.It is clear from the recordthat the plantin issue is functionally dis-tinct from the Employer's other operations.Although there are sometransfers between the plant and the restaurants,such transfers arepermanent, occur infrequently, and involve only a few employees.No union is presently seeking to represent a unit larger than the plantunit which is presumptively appropriate.'We find, therefore, that thesingle-plant unit requested is appropriate.The following employees1 110 NLRB 1904.2TheT. H. Rogers Lumber Company,3 Ibid.*BeaumontForging Company,110 NLRB 2200. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Employer constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance .employees at the Employer's Har-rison,New Jersey, plant, including loaders 6 and regular part-timeemployees, but excluding office clerical and professional employees,truckdrivers, watchmen, guards, and supervisors ° as defined in theAct.[Text of Direction of Election omitted from publication.]5 The loaders spend 50 percent of their time doing production or maintenance work andno union is seeking torepresentthem in a unit with the truckdrivers.Therefore,we shallinclude them in the production and maintenance unit.fiWe find that Mel Keiferand MarshallGreenare not supervisors as defined in theAct.They haveno authority to recommend any change in an employee's status or re-sponsibly to direct employees.Garerest Division of United Mills CorporationandInternationalLadies Garment Workers Union,AFL-CIO.Case No. 11-CA-977.June 14,1957DECISION AND ORDEROn December 11, 1956, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, allegedin the complaint to be in violation of Section 8 (a) (1) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent had notengaged in certain unfair labor practices alleged in the complaint tobe in violation of Section 8 (a) (1) and (3) of the Act. Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Garcrest Division of United Mills Corpora-' Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its power in connection with this case to a three-member panel[Members Rodgers,Bean, and Jenkins].118 NLRB No. 20.